   Case: 3:18-cv-00127-TMR Doc #: 38 Filed: 05/29/20 Page: 1 of 7 PAGEID #: 276




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON


 TENOLA OLIVER, on behalf of herself and )          CASE NO. 3:18-cv-00127
 all others similarly situated,          )
                                         )
                 Plaintiff,              )          JUDGE THOMAS M. ROSE
                                         )
                 vs.                     )
                                         )          JOINT MOTION FOR APPROVAL OF
 RELX INC. d/b/a LEXIS NEXIS,            )          SETTLEMENT AND STIPULATION OF
                                         )          DISMISSAL WITH PREJUDICE
                Defendant.               )
                                         )


       The Parties respectfully move this Honorable Court to review the Parties’ Confidential

Settlement and Release Agreement (the “Settlement”) and for an Order approving the Settlement

as fair and reasonable. In support of this motion, the Parties state:

       1.      On April 18, 2018, Plaintiff Tenola Oliver filed a Complaint against RELX Inc.

d/b/a LexisNexis (“LexisNexis”) asserting claims for alleged unpaid overtime wages under the

Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq. (the “FLSA”) and the

Ohio Minimum Fair Wage Standards Act (“OMFWSA”), R.C. 4111.03 (the “Action”). (Doc. 1.)

       2.      In the Action, Plaintiff alleges that, while working for LexisNexis as a Telephonic

Account Executive, she was denied overtime compensation at the rate of one and one-half times

her regular rate of pay for the hours she worked over 40 each workweek. (Id.)

       3.      In addition to asserting claims on her own behalf, Plaintiff Oliver asserted her

FLSA claims on behalf of a putative collective of other “similarly situated” pursuant to 29

U.S.C. § 216(b), while asserting her state claw claims as class claims under Fed. R. Civ. P. 23.

(Doc. 1.)
   Case: 3:18-cv-00127-TMR Doc #: 38 Filed: 05/29/20 Page: 2 of 7 PAGEID #: 277




       4.      On May 30, 2018, LexisNexis filed an Answer, denying all of Plaintiff’s claims.

(Doc. 13.) LexisNexis continues to vehemently deny Plaintiff’s claims and allegations.

LexisNexis maintains, among other things, that it paid Telephonic Account Executives, including

Plaintiff, properly for all work time, including any hours worked in excess of 40 per workweek.

       5.      On June 29, 2018, Plaintiff filed her Motion for Conditional Certification,

Expedited Opt-In Discovery, and Court-Supervised Notice to Potential Opt-In Plaintiffs. (Doc.

15.) LexisNexis filed its Opposition Brief on July 30, 2018. (Doc. 19.) Plaintiff filed her Reply

Brief on August 15, 2018. (Doc. 22.)

       6.      On October 24, 2018, the Court granted Plaintiff’s Motion for Conditional

Certification and authorized the distribution of notice about this lawsuit, and the opportunity to

join it, to all current and former Telephonic Account Executives employed by LexisNexis

between April 18, 2015 and October 14, 2018. (Doc. 23.)

       7.      On November 14, 2018, the Parties filed a Joint Notice of Filing Plaintiff’s and

Defendant’s Proposed Notice to Potential Class Members (Doc. 14), which the Court approved

by order on the following day. (Doc. 15.)

       8.      On December 7, 2018, the Notice was mailed and emailed to potential class

members, and the Notice Period closed on January 21, 2019. (Exhibit 2, Declaration of Chastity

L. Christy, ¶ 20.)

       9.      A total of ten (10) individuals, including Plaintiff, filed written consent forms to

join this lawsuit. In addition to Plaintiff Oliver, the nine Opt-In Plaintiffs are: Hannah Barnhorn,

David Burton, Jackie Cangelosi, Paul Doll, David Koverman, Susan Lewis, Gary Mumm, Jason

Ponds, and Elizabeth Wilkes (together with the Named Plaintiff, the “Plaintiffs”). (Id. at ¶ 21.)

       10.     Between June 2019 and July 2019, the Parties exchanged fulsome information,



                                                 2
   Case: 3:18-cv-00127-TMR Doc #: 38 Filed: 05/29/20 Page: 3 of 7 PAGEID #: 278




records, and wage-and-hour related data to permit the Parties and their respective counsel to

evaluate one another’s claims and defenses. (Id. at ¶ 26.)

       11.     Between July 17, 2019 and December 23, 2019, the Parties engaged in arms-

length, comprehensive, and adversarial settlement negotiations, including the exchange of letters

and discussions between counsel for the Parties detailing their respective legal and factual

positions and disagreements. (Id. at ¶ 27.)

       12.     On December 23, 2019, after extensive discussions and negotiations based upon

their independent calculations and assessments of the facts and inform, the Parties reached an

agreement in principle to settle this Action. The Parties filed a notice of settlement on January

28, 2020. (Doc. 31.)

       13.     LexisNexis continues to deny all of Plaintiff’s material allegations and claims in

this lawsuit, continues to deny any wrongdoing under the FLSA or the OMFWSA, and maintains

that it compensated Telephonic Account Executives properly for all work time, including any

hours worked in excess of 40 per workweek. Nevertheless, in order to avoid the expense and

burden of litigation, as well as the disruption it would continue to present to LexisNexis’s

business, the Parties have finalized an agreement to settle this lawsuit on the terms set forth in

the Confidential Settlement and Release Agreement attached as Exhibit 1.

       14.     The Parties agree that the Agreement reflects a reasonable compromise of the

disputed issues.

       15.     The Parties agree that bona fide disputes exist between the Parties, including

whether Plaintiffs were properly compensated under the FLSA and/or OMFWSA and whether

they are entitled to their claimed overtime compensation under the FLSA and/or OMFWSA. (Id.

at ¶ 28.) The Parties also dispute the amount of overtime compensation to which Plaintiffs would



                                                3
    Case: 3:18-cv-00127-TMR Doc #: 38 Filed: 05/29/20 Page: 4 of 7 PAGEID #: 279




be entitled if such liability were established. These liability and damages issues have been the

subject of discovery and factual development, as well as settlement negotiations. Finally, the

Parties dispute whether Defendant acted in good faith in regard to the manner in which it

compensated Plaintiffs, which finding would eliminate Plaintiffs’ potential recovery of

liquidated damages, and whether Defendant willfully violated the FLSA, without which finding

any recovery would be limited to two rather than three years. (Id. at ¶ 29.)

       16.      The Settlement covers Plaintiff and the nine (9) Opt-In Plaintiffs who opted into

the Action and consented to be bound by any settlement reached by the Parties. (Id. at ¶ 31.)

Because the proposed settlement is an FLSA settlement for employees who have already opted

in, as opposed to a Rule 23 opt-out settlement that would bind absent class members, and

because the Opt-in Plaintiffs already consented to Tenola Oliver as the Representative Plaintiff

and to be bound by any settlement and/or judgement in this case, no fairness hearing is required

or requested by the Parties.1

       17.      Pursuant to the Settlement Agreement, Plaintiffs will receive a total amount of

$110,940.33 for settlement of their FLSA claims, which shall be apportioned as set forth below:

             (a) Plaintiffs, including the Representative Plaintiff, will receive a total gross sum of
                 Twenty-Eight Thousand Seven Hundred and Nine Dollars and Seventy-Six Cents
                 ($28,709.74), less the employee share of applicable withholdings and deductions,
                 in consideration for back wages (including overtime compensation) allegedly due
                 under the FLSA and applicable state minimum wage and overtime laws;

             (b) Plaintiffs, including the Representative Plaintiff, will receive a total gross sum of

1
  See Moore v. Ackerman Inv. Co., C 07-3058-MWB, 2009 U.S. Dist. LEXIS 78725 (N.D. Iowa
Sept. 1, 2009) (“Section 216(b) does not expressly require a ‘fairness’ hearing on a proposed
settlement, as Rule 23 of the Federal Rules of Civil Procedure does for class actions pursuant to
that rule, and Rule 23 requirements are not directly applicable to a collective action pursuant to §
216(b).”); McLean v. HSM Elec. Prot. Services, Inc., 6:07-CV-1680-ORL-28DAB, 2008 U.S.
Dist. LEXIS 78836 (M.D. Fla. Oct. 8, 2008) (same); Barnes v. Benzer Enterprises, Inc., 6:07-
CV-1754-ORL-22DAB, 2008 U.S. Dist. LEXIS 65768 (M.D. Fla. Aug. 27, 2008) (“the Court
determines that there is no need for a fairness hearing”).
.

                                                   4
   Case: 3:18-cv-00127-TMR Doc #: 38 Filed: 05/29/20 Page: 5 of 7 PAGEID #: 280




                Twenty-Eight Thousand Seven Hundred and Nine Dollars and Seventy-Two
                Cents ($28,709.74) in consideration for liquidated damages and other non-wage
                recovery under the FLSA and applicable state and minimum wage and overtime
                laws;

             (c) Tenola Oliver, as Representative Plaintiff, will receive an additional One
                 Thousand and Five Hundred Dollars ($1,500.00) as a representative payment for
                 her service in this litigation and for agreeing to a general release of claims; and

             (d) Plaintiff’s counsel will receive a total sum of Fifty-Two Thousand Twenty
                 Dollars and Eight-Five Cents ($52,020.85) for attorneys’ fees and costs ($50,000
                 in fees and $2,020.85 in expenses) incurred in the Action.

Based on the discovery that has occurred and the information learned during that discovery,

Plaintiff’s counsel Chastity L. Christy believes that the proposed Settlement is in the best

interests of Plaintiffs and that a gross sum of $110,940.33 is a fair compromise for their FLSA

claims. (See Exhibit 2.)

       18.      With their Settlement, the Parties aim to fully, finally, and forever resolve their

dispute, to avoid the costs, distraction and uncertainty of continued litigation, and to foreclose

the possibility of future litigation between the Parties. In reaching this settlement, the Parties

have agreed that no party is the prevailing party and that Defendant’s agreement to settle does

not constitute an admission of liability.

       19.      The Settlement is contingent upon the Court’s review and approval of it and

issuance of an Order approving the Settlement as fair and reasonable and dismissing this

litigation, including the claims of Plaintiff Oliver as well as Opt-In Plaintiffs Hannah Barnhorn,

David Burton, Jackie Cangelosi, Paul Doll, David Koverman, Susan Lewis, Gary Mumm, Jason

Ponds, and Elizabeth Wilkes, with prejudice.

       20.      The Parties, pursuant to Fed. R. Civ. P. 41(a)(1)(ii), and based upon the attached

Settlement, hereby stipulate to the dismissal of this case with prejudice. Except as otherwise

provided in the Settlement, the Parties agree to bear their own attorneys’ fees and costs. The


                                                  5
   Case: 3:18-cv-00127-TMR Doc #: 38 Filed: 05/29/20 Page: 6 of 7 PAGEID #: 281




Parties request that the Court retain jurisdiction to enforce the terms of the Settlement.

       WHEREFORE, the Parties request that the Court review the Settlement and issue an

Order (see Exhibit 3) approving it as fair and reasonable and dismissing the case with prejudice.


Respectfully submitted this 29th day of May 2020.


/s/ Chastity L. Christy                               /s/ Kevin M. Young
Chastity L. Christy (0076977)                         Kevin M. Young (admitted pro hac vice)
Anthony J. Lazzaro (0077962)                          Brett C. Bartlett (admitted pro hac vice)
Lori M. Griffin (0085241)                             Jade M. Gilstrap (admitted pro hac vice)
The Lazzaro Law Firm, LLC                             SEYFARTH SHAW LLP
The Heritage Building, Suite 250                      1075 Peachtree Street, N.E.
34555 Chagrin Boulevard                               Suite 2500
Moreland Hills, Ohio 44022                            Atlanta, Georgia 30309
Phone: 216-696-5000                                   Phone: (404) 885-1500
Facsimile: 216-696-7005                               Facsimile: (404) 724-1697
anthony@lazzarolawfirm.com                            kyoung@seyfarth.com
chastity@lazzarolawfirm.com                           bbartlett@seyfarth.com
lori@lazzarolawfirm.com                               jgilstrap@seyfarth.com

Attorneys for Plaintiff                               Attorneys for Defendant




                                                  6
   Case: 3:18-cv-00127-TMR Doc #: 38 Filed: 05/29/20 Page: 7 of 7 PAGEID #: 282




                               CERTIFICATE OF SERVICE

        I hereby certify that on May 29, 2020, a copy of the foregoing Joint Motion For Approval
Of Settlement And Stipulation Of Dismissal With Prejudice was sent to all parties by operation of
the Court’s electronic filing system. Parties may access the filing through the Court’s system.

                                                    /s/ Chastity L. Christy
                                                    Chastity L. Christy




                                               7
